[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] FINDING AND ORDER
The Plaintiff, Rebecca Holahan's, Post-Judgment Motion for Order of Payment, dated May 24, 1999, having been heard, it is hereby granted. CT Page 13934
AND IT IS FURTHER ORDERED:
It is adjudged that the Plaintiff, Rebecca Holahan, is entitled to recover from the Defendant, Phillips J. Holahan, the sum of $20,863.50 plus judgment interest from January 1, 1995, in the amount of $9,909.40, calculated as of the 1st day of October, 1999, with a per diem interest cost of $5.716 from and after October 1, 1999.
Legal fees and costs are ordered to be paid by the Defendant to the Plaintiff in the amount of $1,122.50.
It is further ordered that the Plaintiff is permitted to enforce the money judgment by any post-judgment remedy permitted by law.
HILLER, J.